 


109 HR 3579 IH: Blinded Veterans Continuum of Care Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3579 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Michaud (for himself and Mr. Evans) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide sufficient blind rehabilitation outpatient specialists at medical facilities of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Blinded Veterans Continuum of Care Act of 2005. 
2.Blind rehabilitation outpatient specialists at Department of Affairs medical facilities 
(a)In general 
(1)Blind rehabilitation outpatient specialistsChapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1718A. Blind rehabilitation outpatient specialists at Department medical facilities 
(a)RequirementThe Secretary shall assign at least one employee of the Veterans Health Administration who is designated as a blind rehabilitation outpatient specialist to each specified medical facility of the Department.  
(b)Specified facilitiesA medical facility of the Department is a specified facility for purposes of subsection (a)— 
(1)if the facility has a visual impairment services team with a full-time coordinator; or 
(2)if the number of veterans enrolled in the system of patient enrollment under section 1705 of this title who are legally blind and who reside in the catchment area of that facility is in excess of 150.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1718A.  Blind rehabilitation outpatient specialists at Department of Affairs medical facilities. 
(b)ImplementationSubject to the availability of appropriations for such purpose the Secretary of Veterans Affairs shall ensure that section 1718A of title 38, United States Code, as added by subsection (a), is fully implemented not later then the end of the four-year period beginning on the date of the enactment of this Act. The Secretary shall carry out such implementation as follows:  
(1)As of the end of the one-year period beginning on the date of the enactment of this Act, the Secretary shall ensure that such section is implemented at least for each medical facility of the Department covered by paragraph (2) of subsection (b) of such section for which the number referred to in that paragraph is in excess of 400. 
(2)As of the end of the two-year period beginning on the date of the enactment of this Act, the Secretary shall ensure that such section is implemented at least for each medical facility of the Department covered by paragraph (2) of subsection (b) of such section for which the number referred to in that paragraph is in excess of 300. 
(3)As of the end of the three-year period beginning on the date of the enactment of this Act, the Secretary shall ensure that such section is implemented at least for each medical facility of the Department covered by paragraph (2) of subsection (b) of such section for which the number referred to in that paragraph is in excess of 200.  
(c)Annual reportNot later than March 31 of each of the first four years after the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of section 1718A of title 38, United States Code, as added by subsection (a). Each report shall— 
(1)specify the number of blind rehabilitation outpatient specialists assigned under that section during the period covered by the report; 
(2)identify the Department facility at which each such specialist was assigned; and 
(3)describe the effect of those assignments on the continuum of care offered to blind and visually impaired veterans. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Veterans Affairs $5,000,000 for each of fiscal years 2006 through 2010 and such sums as may be necessary for each subsequent fiscal year to carry out section 1718A of title 38, United States Code, as added by subsection (a).    
 
